Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-21 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021, 11/11/2020, and 10/16/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 10/16/2019 are accepted by the examiner.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the system claim does not constitute any physical device and or machine and merely recite software per se. 
 	Claim 8 is directed to “A system for categorizing an application on a computing device, comprising: at least one processor configured to: obtain results of a classification of an application from a security server; when the results of the classification satisfy rules of relevance, …..”, emphasis added,
“processor”, is interpreted to be coding/or software, and lacks of hardware elements, hence non-statutory subject matter.
Claims 9-14 inherit the deficiencies of the base claim 8 and therefore are non-statutory by virtue of their dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US Pub No. 2015/0356451, hereinafter “Gupta”).

Regarding claim 1, Gupta does disclose, a method for categorizing an application on a computing device, the method comprising: obtaining results of a classification of an application from a security server (Gupta, (para. [0085]), the model generator 304 unit may optionally send the full classifier to the mobile computing device 102 (e.g., via a transmission 340), which may be configured to generate lean data/behavior models based on the full model generated in the cloud unit 302; (para. [0109]), where the behavior analyzer unit may obtain a classifier model that is relevant to observing behaviors of the application-specific features);  when the results of the classification satisfy rules of relevance, designating the results of the classification as relevant and determining a category of the application based on the designation of the results as relevant (Gupta, (para. [0178]), determining that the confidence value associated with the behavior classification determination generated in block 1002 satisfies the threshold …., the device processor executing the behavior analyzer unit may determine whether there is a consistent history of behavior classification determinations with low-confidence values that are associated with the current classifier model in determination block 1006; (para. [0099]), where the behavior analyzer unit 204 may obtain a classifier model that tests the application's specific features. …, the behavior analyzer unit 204 may determine whether a previously generated classifier model related to the application's category (e.g., “games,” “news,” “shopping,” etc.)); and when the results of the classification do not satisfy the rules of relevance, performing at least one of: terminating the categorization of the application, and updating the classification of the application based on a set of attributes of the application (Gupta, (para. [0177]), in response to determining that the confidence value associated with the behavior classification determination generated in block 1002 does not satisfy the threshold (e.g., is greater than or equal to the low confidence threshold value) (i.e., determination block 1004=“No”), the device processor executing the behavior analyzer unit may continue performing the operations in determination block 416 of the method 400 by determining whether applying the generated behavior vector to the classifier model indicates the presence of behavior related to the application that is not benign; (para. [0120]) where terminate the non-benign behaviors related to the application (or the application itself) in block 418).  

Regarding claim 2, Gupta further discloses, the method of claim 1, wherein the updating of the classification comprises: receiving the updated classification from a security server in response to sending the set of attributes to the security server (Gupta, (para. [0100]), the behavior analyzer unit 204 may send a request 342 (labeled in FIG. 3 as “Application-Specific Model Request”) to the server 116 for a classifier model suitable for testing/monitoring the application's specific features. In such aspects, the request 342 may include information identifying the application, the application's category, the application's characteristics/capabilities, and/or the application's specific features as determined by the application-specific feature generator 316).  

Regarding claim 3, Gupta further discloses, the method of claim 1, wherein the set of attributes of the application comprises at least one of: a number of files in an application package of the application; a number of executable files in the application package; numbers and types of permissions being requested; a number of classes in the executable files in the application package; and a number of methods in the executable files in the application package (Gupta, (para. [0059]), the behavior observer unit 202 may also monitor file system activity, which may include searching for filenames, categories of file accesses (personal info or normal data files), creating or deleting files (e.g., type exe, zip, etc.), file read/write/seek operations, changing file permissions, etc.).  

Regarding claim 4, Gupta further discloses, the method of claim 1, wherein the results of the classification of the application are presented as one or more probabilities of the application belonging to respective one or more categories of applications (Gupta, (para. [0085]), the mobile computing device may generate a lean data/behavior model that includes an initial feature set (e.g., an initial reduced feature model) that includes information determined to have a highest probably of enabling the behavior analyzer unit 204 to conclusively determine whether a particular mobile computing device behavior and/or application is not benign (e.g., undesirable, malicious, and/or performance degrading)).  

Regarding claim 5, Gupta further discloses, the method of claim 4, wherein the one or more categories of the applications comprise at least one of: a category for malicious applications, a category for unwanted applications, and a category for trusted applications (Gupta, (para. [0028]), quickly and efficiently identify software-application behaviors that are not benign (e.g., malicious, poorly written, incompatible with the device, performance degrading, etc.) or using data improperly (e.g., reading address book data and sending it to an unknown server)).  

Regarding claim 7, Gupta further discloses, the method of claim 1, further comprising: when the application is categorized as being malicious, removing the application from the computing device or quarantining the application; and when the application is categorized as being unwanted, performing at least one of: removing the application from the computing device, notifying a user of the computing device of a presence of the unwanted application on the computing device, providing an option to the user of the computing device for selecting either to keep or remove the unwanted application, and revoking permissions previously granted to the application (Gupta, (para. [0043]), the behavior analyzer unit may receive and use the behavior information to generate behavior vectors, to generate spatial and/or temporal correlations based on the behavior vectors, and to determine whether a particular behavior, condition, sub-system, software application, or process on the mobile computing device related to a specific application is not benign (e.g., suspicious, undesirable, malicious, or performance-degrading). The mobile computing device may then use the results of this analysis to heal, cure, isolate, or otherwise fix or respond to identified problems on the mobile computing device related to the one or more applications, such as by terminating a malware application operating on the mobile computing device that is causing non-benign behavior to occur on the device).

Regarding claim 8, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 9, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 10, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 21, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub No. 2015/0356451, hereinafter “Gupta”) in view of Sobel et al. (US Pub No. 7,831,412, hereinafter “Sobel”).

Regarding claim 6, Gupta does disclose, the method of claim 1.
Gupta does not explicitly disclose but the analogous art Sobel discloses, 
 wherein the category of the application is determined using heuristic rules which are based at least in part on the results of the classification (Sobel, (col. 6 lines 64-67 and col. 7 lines 1-3), categorization module 106 in FIG. 1 may determine, using any number of heuristics, an appropriate category for the new application by analyzing one or more characteristics of the application, such as the application's name, functions performed by the application, metadata associated with the application, and/or the source of origin of the application).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta by including the category of the application is determined using heuristic rules taught by Sobel for the advantage of providing access to information that identifies, by application category, the potential impact of an application on the health of a computing system (Sobel, (col. 4 lines 14-17)).

Regarding claim 13, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432